EXHIBIT 10.5
AMENDMENT TO
BUSINESS LOAN AGREEMENT
AND
COMMERCIAL SECURITY AGREEMENT
     This Amendment dated October 16, 2008, to Business Loan Agreement and
Commercial Security Agreement, each dated October 29, 2007, is entered into by
FIRST INTERSTATE BANK (the “Lender”) and WESTMORELAND RESOURCES, INC., a
Delaware corporation (the “Borrower”).
RECITALS
     WHEREAS, Lender and Borrower are parties to a Business Loan Agreement (the
“Loan Agreement”) providing for an $8,500,000 term loan, evidenced by a
promissory note (the “Term Note”) and a $20,000,000 revolving loan, evidenced by
a promissory note (the “Revolving Note”); and
     WHEREAS, the obligations under the Loan Agreement, the Term Note and the
Revolving Note are secured by the inventory, chattel paper, accounts, equipment
and intangibles of Borrower (the “Collateral”) pursuant to a Commercial Security
Agreement (the “Security Agreement”); and
     WHEREAS, Borrower desires to enter into a series of transactions (the “Tax
Credit Transactions”) which will involve the transfer of certain contracts and
agreements comprising a portion of the Collateral to a newly formed limited
liability company, Absaloka Coal, LLC (the “LLC”), the goal of which Tax Credit
Transactions is to increase the cash flow of Borrower; and
     WHEREAS, Borrower has requested that Lender amend certain provisions of the
Loan Agreement, the Security Agreement and the Related Agreements to accommodate
the Tax Credit Transactions, and Lender has agreed to such Amendment on the
terms, and subject to the conditions, set forth herein. Defined terms not
defined herein shall have the meanings ascribed thereto in the Loan Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Amendment of Definition of Collateral; Pledge of Agreements.
     (a) The Collateral securing Borrower’s obligations under the Loan Agreement
and the Related Agreements, and as pledged in the Security Agreement, is

 



--------------------------------------------------------------------------------



 



hereby amended to exclude therefrom the following agreements providing for the
sale of coal by Borrower and proceeds derived therefrom:
     (i) Coal Purchase Agreement dated August 27, 1986 between Borrower and
Western Fuels Association, Inc.;
     (ii) Coal Supply Agreement dated January 1, 2005 between Borrower and
Midwest Energy Resources Company;
     (iii) Coal Supply Agreement dated as of June 16, 2005, as amended, among
Borrower, Westmoreland Coal Sales Company (“WCSC”), and Rocky Mountain Power,
Inc.; and
     (iv) Coal Supply Agreement dated February 1, 2007, and Master Coal Supply
Agreement dated October 23, 2007, each as amended by Confirmation Notices, and
each between Borrower and Northern States Power Company
(collectively, the agreements referred to in this Paragraph 1 are referred to as
the “Assigned Coal Sales Agreements.”)
     (b) The Collateral securing Borrower’s obligations under the Loan Agreement
and the Related Agreements, and as pledged in the Security Agreement, is hereby
amended to exclude therefrom Borrower’s limited liability company interest in
the LLC.
     (c) Borrower hereby pledges and grants a security interest to Lender, to
secure its obligations under the Loan Agreement and Related Agreements, in all
of its rights, including rights to payment, arising under the following
agreements, and agrees that they shall constitute Collateral governed by and
subject to all terms of the Security Agreement:
     (i) Coal Mining Sublease Agreement between Borrower and Absaloka Coal, LLC;
     (ii) Contract Mining Agreement dated October 15, 2008 between Borrower and
Absaloka Coal, LLC;
     (iii) Fixed Payment Note dated October 16, 2008 payable to Borrower; and
     (iv) Contingent Payment Obligation dated October 16, 2008 payable to
Borrower.

2



--------------------------------------------------------------------------------



 



     2. Amendment of Negative Covenants. Lender agrees that the provisions of
the Loan Agreement appearing under the caption “Negative Covenants” and the
provisions of the Security Agreement specified below shall be amended as
follows:
     (a) Clause (2) of the Negative Covenant in the Loan Agreement captioned
“Continuity of Operations” and the provisions of the Security Agreement
appearing under the caption “Transactions Involving Collateral” shall be amended
to add at the end thereof the following:
     Notwithstanding the foregoing:
     (i) Borrower and Absaloka Coal, LLC may enter into the Coal Mining Sublease
Agreement (the “Sublease”), pursuant to which Borrower will sublease to Absaloka
Coal, LLC the right to mine up to 40 million tons of coal from the Absaloka
Mine;
     (ii) Borrower and Absaloka Coal, LLC may enter into Assignment and
Assumption Agreements transferring to Absaloka Coal, LLC the Assigned Coal Sales
Agreements; and
     (iii) Borrower may enter into the Membership Interest Purchase Agreement
dated October 16, 2008 pursuant to which it will transfer its interest in
Absaloka Coal, LLC to Feedstock Investments IV, LLC.
     (b) Clause (1) of the Negative Covenant in the Loan Agreement captioned
“Continuity of Operations” shall be amended as follows:
     (i) During the duration of the Sublease, new agreements providing for the
supply and sale of coal from the Absaloka Mine, as well as renewals and
amendments of the Assigned Coal Sales Agreements, shall be entered into by
Absaloka Coal, LLC, and not by Borrower, and the accounts related to the sale of
coal from the Absaloka Mine under such agreements will be accounts of Absaloka
Coal, LLC and not of Borrower;
     (ii) During the duration of the Sublease, WCSC will suspend the sale of
coal on behalf of Borrower under its Sales Agency Agreement with Borrower, and
coal sales from the Absaloka Mine that are arranged through WCSC will be made by
Absaloka Coal, LLC rather than Borrower.
     (c) The Negative Covenant captioned “Loans, Acquisitions and Guarantees”
shall be amended to add the following at the end thereof:
     ; provided, however, that for so long as Absaloka Coal, LLC is in existence
and no Event of Default has occurred and is continuing, Borrower may engage in
the transactions with Absaloka Coal, LLC, including loans and advances from
Borrower to Absaloka Coal, LLC, contemplated by the Membership Interest Purchase
Agreement dated as of October 16,

3



--------------------------------------------------------------------------------



 



2008 and the Amended and Restated Limited Liability Company Agreement of
Absaloka Coal, LLC (collectively, the “Transaction Agreements”).
     3. Amendment of Affirmative Covenants. Lender agrees that the provisions of
the Loan Agreement appearing under the caption “Affirmative Covenants” shall be
amended as follows:
     (a) The Affirmative Covenant captioned “Inspection” shall be amended to add
the following:
Borrower, in its capacity as manager of Absaloka Coal, LLC, shall make the
books, accounts and records of Absaloka Coal, LLC available for inspection and
copying by Lender.
     4. Consent to Transaction Agreement and Tax Credit Transaction. Lender
hereby agrees that Borrower may enter into the Transaction Agreement and the Tax
Credit Transactions on substantially the terms set forth in the documents listed
on Exhibit A hereto and agrees that the proceeds from the Tax Credit
Transactions are not required to be held in trust for Lender.
     5. No Recourse Against Feedstock Investments IV, LLC. Lender agrees that
Feedstock Investments IV, LLC, in its capacity as a member of Absaloka Coal,
LLC, shall have no liability for the obligations of Borrower under the Loan
Agreement and the Related Agreements.
     6. Ratification. All terms of the Loan Agreement and the Related Documents
that are not contrary to, or inconsistent with the terms and conditions of this
Amendment shall remain in full force and effect and are hereby reaffirmed,
ratified, confirmed as of the date hereof and are incorporated herein by
reference; and each of the representations, warranties, covenants, and
agreements of Borrower and Guarantor, as set forth in the Loan Agreement and
Related Documents are true today, to the same extent as if made today, and are
incorporated herein by reference as though more fully set out, except as
modified herein.
     7. Guaranty. By its approval of this Agreement, Westmoreland Coal Company
consents to the terms herein contained, and ratifies and confirms that its
Commercial Guaranty and Commercial Pledge Agreement remain in full force and
effect and constitute a continuing guaranty of the Loan Agreement and the
Related Documents.
     8. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     9. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
     10. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.

4



--------------------------------------------------------------------------------



 



     11. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
MONTANA, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first above written.

                  WESTMORELAND RESOURCES, INC.    
 
           
 
  By:
Name:   /s/ Morris W. Kegley
 
Morris W. Kegley    
 
  Title:   Vice President and General Counsel    
 
                FIRST INTERSTATE BANK    
 
           
 
  By:
Name:   /s/ Steve Tostenrud
 
Steve Tostenrud    
 
  Title:   Vice President    

          Guarantor hereby consents to this
amendment and ratifies its obligations
as provided in Paragraph 7 hereof    
 
        Date: October 16, 2008    
 
        WESTMORELAND COAL COMPANY    
 
       
By:
Name:
  /s/ Douglas P. Kathol
 
Douglas P. Kathol    
Title:
  Vice President, Finance and Treasurer    

